DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 8-20, 23, 25-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon (US 2019/0009946 A1) in view of Hamilius (US 2015/0375892 A1) in view of Orishack (US 2012/0074037 A1).
Regarding claim 1, Nixon teaches strengthened, self-reinforced package formed from a single blank, comprising: a support panel 14, said support panel having an inner surface and an outer surface positioned oppositely to said inner surface (Fig. 15); a third panel 18 attached to th panel is at the end of the blank, one of ordinary skill in the art would understand the line of weakness would extend into the 5th panel to form the enlarged window.  Nixon teaches the second panel serves as a support for strengthening the window by overlapping the window perforation line to protect the line and prevent unintentional separation (0005-0006) and to provide a clean aesthetic edge from the 
Regarding claims 3-4, Nixon teaches the outside surfaces face outwardly and the inside surfaces face inwardly of the first and second panel (Fig. 15).
Regarding claims 8-12, Nixon teaches the package comprises a volume capable of housing one or more rigid items (0002-0003); which could be geometrically similar or the same; arranged in various ways, and positioned near the lines of weakness.  This function is based on dimensions of the volume and/or items.  The Office takes the position that this feature is not a 
Regarding claims 13-14, Nixon teaches the package is a display ready container, but does not explicitly describe a stack or transportable unit.  Hamilius teaches an analogous display ready package and teaches (Fig. 3) stacking display ready packages into a transportable unit is a known use for display ready packages, so the examiner takes the position the modified structure of Nixon is capable of this use. 
Regarding claims 15-18, Nixon does not address partial tear of lines of weakness in an assembled package, and Nixon illustrates a folded package without any failed lines of weakness (Fig. 1) and teaches having an outer panel overlap the lines of weakness located on an inner panel of a sidewall prevents tearing (0038).  The examiner notes that paragraphs 005-007 of the disclosure suggest that, while not disclosed by prior art structures, partial failure of lines of weakness is a property these structures have.  While Nixon is silent about unintentional tear of lines of weakness, Nixon does teach reinforcing the lines of weakness using the claimed structure.   “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” See MPEP 2112.01 section I.  As Nixon teaches 
Regarding claims 19-20, Nixon modified with the window of Hamilius would result in at least one horizontal and at least one vertical line of weakness on each of the fifth and sixth panels, as each Nixon (Fig. 6) and Hamilius (Fig. 2) teach using window shapes that use horizontal and vertical side edges.  
Regarding claim 23, this claim differs from claim 1 in that it refers to a stack of packages instead of just one.  Nixon teaches a set of blanks would be shipped to a packer for loading of articles (0049) to be displayed in the container in which they are shipped (0003), but does not elaborate further.  Hamilius teaches an analogous shelf ready packaging system teaches it is known to use multiple such packages in a stacked structure (0003; Fig. 3).  It would have been obvious to one of ordinary skill in the art to use a stack of the modified packages of Nixon with the motivation of selling product in a presentable way while reducing costs, as taught by Hamilius (0003).
Regarding claims 25-26, Nixon teaches the outside surfaces face outwardly and the inside surfaces face inwardly of the first and second panel (Fig. 15).
Regarding claim 30, Nixon teaches the package comprises a volume capable of housing one or more rigid items (0002-0003).
Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive.  Applicant argues that one of ordinary skill in the art would not find it obvious to .
Applicant argues that one of ordinary skill in the art would not find it obvious to have a 6th panel, but the examiner considers extending a known support panel to function across additional walls and adding additional support panels to provide the same function to be within the ability of one of ordinary skill in the art.  One of ordinary skill in the art also understands that tube form containers can form supporting walls by including additional panels on either end of a blank as they will effectively wrap around the containment space when the blank is formed; and this panel arrangement is taught by Orishak (US 2012/0074037 A1) to form an analogous supported window structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734           

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734